                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                                 NO. 4:17-CR-5-FL


UNITED STATES OF AMERICA                )    EX PARTE ORDER UNSEALING
                                        )    ORDER TO APPOINT FEDERAL
                  v.                    )    PUBLIC DEFENDER
                                        )
SANJAY KUMAR                            )
                                        )
                                        )
                                        )

      THIS MATTER AROSE upon the United States’ Ex Parte Motion to Unseal.

For good cause shown and for the reasons stated in the Government’s Motion, the

Government’s Motion is hereby GRANTED, the Order at DE#191 is unsealed, this

order is unsealed and copies should be provided to the United States Attorney’s Office

and the Federal Public Defender.

      This the 1st day of May, 2019.



                                       __________________________________
                                       Louise W. Flanagan
                                       United States District Judge
